Name: Commission Implementing Decision (EU) 2018/501 of 22 March 2018 on the recognition of the Sultanate of Oman pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for training and certification of seafarers (notified under document C(2018) 1640) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  employment;  maritime and inland waterway transport;  organisation of transport;  labour market;  education
 Date Published: 2018-03-26

 26.3.2018 EN Official Journal of the European Union L 82/15 COMMISSION IMPLEMENTING DECISION (EU) 2018/501 of 22 March 2018 on the recognition of the Sultanate of Oman pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for training and certification of seafarers (notified under document C(2018) 1640) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers (1), and in particular Article 19(3) thereof, Whereas: (1) According to Directive 2008/106/EC Member States may decide to recognise, by endorsement, seafarers' appropriate certificates of competence or proficiency issued by third countries, provided that the third country concerned is recognised by the Commission. Those third countries have to meet all the requirements of the International Maritime Organisation Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978 (STCW Convention). (2) By letter of 19 August 2015, the Netherlands requested the recognition of the Sultanate of Oman. Following that request, the Commission contacted the Omani authorities with a view to carrying out an assessment of their training and certification system in order to verify whether the Sultanate of Oman meets all the requirements of the STCW Convention and whether the appropriate measures have been taken to prevent fraud involving certificates. It was explained that the assessment would be based on the results of a fact finding inspection to be carried out by the experts of the European Maritime Safety Agency (the Agency). (3) The inspection took place in August 2016 and identified several areas that needed to be properly addressed by the Omani authorities, including shortcomings related to the quality management procedures, the approval of the educational programmes and training courses and the activities of the International Maritime College of Oman (IMCO). In January 2017, the Omani authorities submitted a voluntary corrective action plan. (4) Based on the results of the inspection and on the voluntary corrective action plan, the Commission carried out an assessment of the training and certification system in the Sultanate of Oman. In May 2017, the Commission provided the Omani authorities with an assessment report concluding that all shortcomings had been addressed by the voluntary corrective action plan, except for two findings related to the approval procedure of the training programme of IMCO, and the completion of the construction of a safety training site in the same educational institution. (5) The Omani authorities submitted further corrective actions in July 2017 addressing those findings. (6) Based on all available information, the Commission concluded that the Omani authorities have taken measures to bring the Omani system for training and certification of seafarers in line with the requirements of the STCW Convention. (7) The final outcome of the assessment demonstrates that the Sultanate of Oman complies with the requirements of the STCW Convention, has addressed all identified shortcomings, and that the appropriate measures have been taken to prevent fraud involving certificates. (8) Member States were provided with a report on the results of the assessment. (9) The measure provided for in this Decision is in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 19 of Directive 2008/106/EC, the Sultanate of Oman is recognised as regards the systems for the training and certification of seafarers. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 March 2018. For the Commission Violeta BULC Member of the Commission (1) OJ L 323, 3.12.2008, p. 33.